DETAILED ACTION
Status of Claims
This is a second office action on the merits in response to the RCE filed on1/21/2022.
Claims 1-15 are currently pending and have been examined.  Claims 10-15 are drawn to a non-elected invention and are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sebek (US 5,364,091) in view of Eldridge (US 7,736,248), Arciniega (US 5,035,423), D'Amico (US 2003/0125140) and Jenkins (US 2009/0137347).

Regarding claim 1, Sebek teaches an athletics training machine, comprising:
a. an enclosure see figure 13 and 16 item 10 skill building apparatus with a support framework see figure 3 item 12 frame made of a rigid material for providing structural support and being of a predetermined size to accommodate a plurality of human beings for athletics training although the cited images show a single person inside the enclosure, more than one person could stay inside the framework, (See Abstract)(Figure 3 and 6)
b. a first carriage see figure 3 item 30 bridge assembly having a rigid framework and being of a predetermined size to extend horizontally across said support framework see Col.4, Ln 21-31 noting “a bridge assembly, indicated generally at 30, is mounted transverse on the upper parallel frame members 14”, and  (Figure 3)(30)
c. a first means see item 44 sprocket, 42 drive shafts and 40 stepper motor to attach said first carriage to said support framework enabling said first carriage to be controllably positioned at a plurality of locations along said support framework in said enclosure see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”, (Figure 3 and 6)(44)
f. an elongated support member see 52 support members in figure 7 being of a predetermined length functionally connected to said second carriage so that said elongated support member is vertically suspended in said enclosure and perpendicularly positioned to said second carriage and said first carriage,  (Figure 5 and 7)(52)
g. a basketball goal see 50 basketball backboard and goal assembly functionally connected to said elongated support member so that said basketball goal is suspended below said second carriage and said first carriage in said enclosure figure 7 clearly shows the goal below the carriage,  (Figure 7)(50)(50b)
h. a rotational manipulation system See Col. 5, Ln 1-12 noting “actuation of stepper motor 64 drives chain transmission 72 and permits pivotal, rotational movement of the backboard and goal assembly 50 along the vertical axis defined by the pole 60 mounted on said second carriage and functionally connected to said elongated support member for controllably articulating the rotational position of said basketball goal,  (Figure 7)(66)
j. a first surface see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”, further the floor near item 13 in figure 4 can be considered a shooting platform where the stick figure is located and also a first surface, made of a rigid material mounted in said enclosure and being of a predetermined size to accommodate use by a human being for athletic activities,  (Figure 4)(90)
k. a second surface see 102 inclined chute made of a rigid material and being of a predetermined size mounted in said enclosure adjacent to said first surface, and  (Figure 4 and 11)
l. said second surface functionally connected to said first surface so that said second surface can be angled to a sufficient degree to allow a plurality of balls to roll to the lower end of said second surface as shown in figure 11, the balls roll from the net towards the chute see Col. 5, Ln 50-55 noting “balls drop downward into a hoper assembly indicated generally at 100.  The hopper assembly 100 includes a downwardly inclined chute 102 mounted on ground engaging supports”,  (Figure 4 and 11)
m. a ball collector see 90 ball return mechanism mounted in said enclosure adjacent to said second surface for collecting a plurality of balls,  (Figure 4 and 11)
Sebek may not explicitly teach:
d. a second carriage having a rigid framework and being of a predetermined size to extend horizontally across said first carriage, and
e. a second means to attach said second carriage to said first carriage thereby enabling said second carriage to be controllably positioned at a plurality of locations along said first carriage, 
i. a vertical manipulation system mounted on said second carriage and functionally connected to said elongated support member for controllably articulating the vertical position of said basketball goal, 
n. a ball lift system mounted in said enclosure functionally connected to said ball collector for lifting a plurality of balls to a plurality of predetermined heights, 
o. a ball transport system functionally connected to said ball lift system for controllably transporting a plurality of balls to a plurality of specified locations in said enclosure, 
p. a ball ejector functionally connected to said ball transport system enabling said ball ejector to receive a plurality of balls from said ball transport system, and
q. said ball ejector functionally connected to said support framework enabling said ball ejector to be controllably positioned at a plurality of desired locations in said enclosure thereby enabling said ball ejector to propel a plurality of balls to a human being at a plurality of locations in said enclosure.
Eldridge does teach:
d. a second carriage see 116 frame member having a rigid framework and being of a predetermined size to extend horizontally across said first carriage reference Col. 5, Ln 59-62 noting “the frame assembly 104 further includes the second frame member 116 extending between the pair of first frame members 112”, and (Figure 1)(116)
e. a second means see 108 second driving mechanism to attach said second carriage to said first carriage thereby enabling said second carriage to be controllably positioned at a plurality of locations along said first carriage see Col. 6, Ln 34-36 noting “thereby movable securing eh drifting mechanism 110 to the pair of second frame structures 116a and 116b,  (Figure 1)(108)
Arciniega does teach:
i. a vertical manipulation system see 31 electric motor, 35 drive gear, 25 drive rack and 29 inner pole mounted on said second carriage and functionally connected to said elongated support member for controllably articulating the vertical position of said basketball goal reference Col. 5, Ln 37-40 noting “The activation of electric motor 31 will cause drive gear 35 to rotate, thereby indexing drive rack 25 and inner pole 29 to index vertically,  (Figure 6)
D'Amico does teach:
n. a ball lift system see figure 3 items 72 conveyor mounted in said enclosure functionally connected to said ball collector for lifting a plurality of balls to a plurality of predetermined heights see [0030] noting “The angled conveyor 72 conveys the ball to a second end 72b of the angled conveyor 72, the second end 72b being at a higher vertical position than the first end 72a, and onto a ball rack 25.”, (Figure 3)(72)
o. a ball transport system see Figure 3 item 71 ball return conveyor functionally connected to said ball lift system for controllably transporting a plurality of balls to a plurality of specified locations in said enclosure see [0029] noting “The single belt ball return conveyor 71 conveys a ball, after it has been shot by a player and fallen to the base 52, from its first end 71a to its second end 71b.”,  (Figure 3)(71)
Jenkins does teach:
p. a ball ejector See Figure 1 item 300 projecting device functionally connected to said ball transport system enabling said ball ejector to receive a plurality of balls from said ball transport system see [0044] “FIG. 1 shows a basketball collector 110, a escapement 200 and a projecting device 300, which delivers basketballs toward at least one delivery location 1000 on the playing surface 1500, positioned beneath a basketball goal 800 that is supported by a backboard 810.”, and  (Figure 1)(300)
q. said ball ejector functionally connected to said support framework enabling said ball ejector to be controllably positioned at a plurality of desired locations in said enclosure thereby enabling said ball ejector to propel a plurality of balls to a human being at a plurality of locations in said enclosure Reference [0044] noting ““FIG. 1 shows a basketball collector 110, a escapement 200 and a projecting device 300, which delivers basketballs toward at least one delivery location 1000 on the playing surface 1500, positioned beneath a basketball goal 800 that is supported by a backboard 810.”.  (See [0045])
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify the apparatus as taught by Sebek to include the second carriage and means as taught by Eldridge to provide a training apparatus that is capable of simulating real time conditions of an actual sport for training players (Col. 2, Ln 29-34), the vertical manipulation system as taught by Arciniega to allow for the adjustment of the vertical position of the height of the goal assembly which is advantageous when training younger players (Col. 5, Ln 19-47), the ball lift and transport system as taught by D'Amico to return the ball to a player after it has been shot and to provide the ball at a easily accessible level to the player (See [0029][0030]), and the ball ejector as taught by Jenkins to allow a person to shoot basketballs toward a goal, collect the basketballs and return them to a person at one or more locations on a player surface (See [0045]).  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  As such, the examiner views the limitations directed to "for providing structural support", "enabling said first carriage...","enabling said second carriage...","so that said basketball goal...",”for controllably articulating…”,”to accommodate use by a human”, ”so that said second surface can be…”, “for collecting a plurality...", "for lifting a plurality of...", "for controllably transporting...", "enabling said ball ejector...", "enabling said ball ejector to be controllably positioned…” as functional limitations.  Although these limitations can be used to recite features of an apparatus they cannot be used to differentiate the claimed apparatus from the prior art.  Furthermore, if the cited prior art structure is capable of achieving these functions than the structure meets the claims.  As such, the examiner considers Sebek as being capable of providing structural support through a frame work as such is inherent with a frame work, connecting a basketball goal below a second carriage as such is dependent upon the location of the connection to a support member, providing a rotational manipulation system for controllable articulating the rotational position as such is inherent with a rotation manipulation system, providing a first surface of a size to accommodate use by a human for athletic activities as such is inherent with the basketball or athletic apparatus described therein, the second surface connected to a first surface so that it can be angled as such is inherent with any type of connection and a ball collector for collecting a plurality of balls as such is already shown in the Sebek reference to include a plurality of balls.  Eldride is inherently capable of enabling a second carriage to be controllably positioned as such is inherent with a first and second driving mechanism on carriages.  Arciniega is inherently capable of controllably articulating as such is inherent with a electric motor, drive gear and rack.  D’Amico is inherently capable of lifting a plurality of balls and controllably transporting as such is part of the functioning of a conveyor which shouldn’t depend upon what object as placed thereupon.  Jenkins is inherently capable of enabling a ball ejector to receive a plurality of balls as such would need to be received in order for such to be projected, and for enabling the ball ejector to be controllably positioned as the ejection needs to be placed or connected to a frame work which will inherently position the projector, and to enable the ball ejector to propel a plurality of balls as propelling balls is an inherent function of a ball ejector and a ball ejector would not be usable for only a single ball and one time use.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the examiner views utilization of a rigid material for the first surface as being an obvious matter of design choice at the time of the invention.  In the art of sporting equipment, it is well known to use a rigid material for surface...one example could be the utilization of concrete floor for a basketball court.  

Regarding claims 2-5 and 8, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek also teaches:
(Claim 2)  wherein said enclosure is a rectangular structure such shape is clearly shown in figure 1 further see Col. 2, Ln 10-11 noting "a frame defining a substantially rectangular configuration".  (Figure 1)
(Claim 3)  wherein said support framework is a carriage see figure 3 item 30 bridge assembly and structure support frame see Col. 2, Ln 10-11 noting "a frame defining a substantially rectangular configuration".  (Figure 3)
(Claim 4)  wherein said first carriage is a forwardbackward carriage see Col. 4, Ln 44-46 noting “44 to allow movement of the bridge assembly 30”,.  (Figure 3)
(Claim 5)  wherein said first means is a linear motion device the examiner considers the carriage moving on the frame via idlers 36 as moving in a linear motion.  (Figure 3)
(Claim 8)  wherein said first surface is a shooting platform the examiner considers the floor near where item 13 is shown in Figure 4 as a shooting platform.  (Figure 4)

Regarding claims 6 and 7, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek may not explicitly teach:
(Claim 6)  wherein said second carriage is a left right carriage.
(Claim 7)  wherein said second means is a linear motion device.
Eldridge does teach:
(Claim 6)  wherein said second carriage see 116 frame member is a left right carriage reference Col. 6, Ln 21-25 noting “More particularly, the first driving mechanism 106 is adapted to enable the second frame member 116 to move longitudinally along the first frame members 112a and 112b in a longitudinal direction (shown as `X` in FIG. 1) of the frame assembly 104“.  The examiner considers this carriage to be moving in a left right configuration.  (Figure 1)
(Claim 7)  wherein said second means see 110 drifting mechanism is a linear motion device the examiner considers the movement of the 116 as a linear motion.  (Figure 1)(110)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify the apparatus as taught by Sebek to include the second carriage being a left right carriage and the means being a linear motion device as taught by Eldridge to provide a training apparatus that is capable of simulating real time conditions of an actual sport for training players (Col. 2, Ln 29-34).

Regarding claim 9, the modified Sebek teaches all the limitations of claim 1 as applied above.  Sebek may not explicitly teach:
wherein said second surface is a slant floor.
Arciniega does teach:
wherein said second surface see 42 return surface is a slant floor.  (Figure 1)(42)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify the apparatus as taught by Sebek to include the slant floor as taught by Arciniega to permit a basketball to roll on the floor when in contact with it.  (See Col. 3, Ln 64-Col. 4, Ln 29)

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
The applicant argues that the rigidity of the instant invention is not taught by the cited prior art of record and gives some explanations for the different types of rigidity.  However, these definitions cannot be relied upon to differentiate the cited art of record from the instant invention.  The applicant defining a term in the arguments and not including such definition in the application as filed does not provide proper support for a narrower definition then what is provided in the application as filed.  As such, the applicant broadest reasonable interpretation of the term rigidity is seen to be proper.
The applicant argues that Eldridge is not analogous prior art.  In response to applicant's argument that Eldridge is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eldridge is at least in the applicant’s field of endeavor.
The applicant appears to argue that the second carriage of the instant invention is not taught by the cited prior art of record.  However, what is claimed is:
d. a second carriage having a rigid framework and being of a predetermined
size to extend horizontally across said first carriage, and

As such, the cited art of record clams a carriage with a rigid framework (broadest reasonable interpretation) that is of a predetermined size to extend horizontally across a first carriage.
	The applicant argues that the second means as a linear motion device is not taught by the cited prior art of record.  However, Eldridge explicitly teaches a drifting mechanism.  Claim 7 only requires a linear motion device and the specific as originally filed does not give an explicitly definition for what is a linear motion device.  As such, a drifting mechanism can reasonably be considered a linear motion device.
	In response to the applicant’s arguments of 9).  The prior art device does not have to have the structure utilized in the rejection to be claimed.  The fact that structure of the prior art used in the rejection isn’t claimed by the prior art does not render the rejection improper.
	The applicant argues that the combination would render the primary reference inoperable.  However, having the two carriages on a common framework does not mean that the carriage would not function properly.  Looking at Figure 3 of the applicant’s invention and the disclosure of Sebek and Eldridge, the combination of the two carriage assemblies would not be outside of the ordinary artesian.  The additional carriage can easily be added to the Eldridge device to provide horizontal movement.
	The applicant argues that the proposed modification would eliminate controllable positioning of the second carriage.  However, the examiner is not persuaded by the applicant’s arguments.
	The applicant argues that the prosed modification would eliminate controllable positioning of the second carriage.  However, this is not true.  The means to affix the carriage to framework to provide rigidity does not mean that the controllable positioning of the second carriage would not be achieved.  A person of ordinary skill in the art would be able to choose the correct fastening means to allow the carriage to be rigid enough to play basketball (see the prior art which already discloses carriages used in this environment).  This is a simple matter of design choice.  As the rigidity needed is not explicitly defined in the specification as originally filed, arguments towards the fasteners or other affixation devices not being able to achieve this result are not seen persuasive.
	The applicant argues that Leshin may not be used to support obviousness, however the applicant does not explicitly cited law which says that Leshin may not be used to support obviousness.  The use of a rigid floor in the field of sporting areas is well known in the art and would be rendered obvious by the holding of In re Leshin.
Regarding the applicant’s arguments that there would be no structures capable of providing rigidity required for game quality basketball simulation, requires the external force of a human training to position the carriage, no structure for the controllable positioning.  There is no support in the specification as originally filed for these arguments and these claim limitations are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specific definition of rigidity is not included in the specification as filed, the claims do not require no external force of a human training to position the carriage and there are no limitations in the claims which prove the prior art does not provide a structure for the controllable positioning.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner provides motivation rationale for combining the references.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711